Citation Nr: 1241241	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-24 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbosacral strain, status post laminectomies.

2.  Entitlement to an effective date earlier than January 30, 2010, for the award of a total rating for compensation based upon individual unemployability (TDIU).

3.  Entitlement to an effective date earlier than October 3, 2009, for the award of a 20 percent rating for right lower extremity radiculopathy.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.

In December 2011, the Board remanded these claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review. 

As noted in the December 2011 remand, the issue involving an increased rating for radiculopathy in the right lower extremity had been perfected for an appeal; however, the Veteran indicated that he wanted to withdraw that claim, as he was satisfied with the award of a 40 percent evaluation.  See November 2011 VA Form 119, Report of Contact.  Thus, that issue is not part of the current appeal.  

The issues of entitlement to (1) an effective date earlier than January 30, 2010, for the award of a TDIU and (2) an effective date earlier than October 3, 2009, for the award of a 20 percent rating for right lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Lumbosacral strain, status post laminectomies, has not been manifested by credible evidence of forward thoracolumbar flexion to 30 degrees or less or by favorable ankylosis of the thoracolumbar spine.
CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent throughout the appeal period have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

Service connection for traumatic degenerative changes of the lumbosacral spine was awarded in a January 1994 rating decision and assigned a 10 percent evaluation, effective July 1, 1993.  In the March 2008 rating decision on appeal, the RO increased the evaluation to 20 percent, effective November 2, 2007, and recharacterized the issue as lumbosacral strain.  In April 2009, the Veteran underwent a lumbar laminectomy and was awarded a temporary total rating (100 percent) from April 21, 2009, to June 30, 2009, for convalescence under 38 C.F.R. § 4.30 (2012).  As that is the highest evaluation available, this period of the appeal is not part of the discussion on whether a higher evaluation is warranted.  The Veteran asserts he warrants a higher evaluation.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012). 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1 (2012), which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2 (2012), which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The United States Court of Appeals for Veterans Claims (Court) has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2012) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under  38 C.F.R. § 4.45 (2012).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements. In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2012).

In sum, when evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Court has also held that when rating spine disabilities, the Board must discuss any additional limitation of motion that a veteran has due to pain, weakness, or fatigue.  Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

The Veteran's lumbosacral strain is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The general rating formula evaluates diseases and injuries of the spine.  These criteria are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  In this respect, a 10 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

Note (1): VA will evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

As to note (1) regarding neurological abnormalities, the Veteran is in receipt of separate evaluations for both lower extremities as a result of the lumbosacral strain.  Claims for increase for these disabilities are not currently before the Board.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent for lumbosacral strain.  The reasons follow.

Initially, before the Board goes into a discussion regarding whether an evaluation in excess of 20 percent is warranted, it must address the Veteran's credibility, as it has been raised by the record.  When the Veteran underwent a VA examination in January 2010, the examiner noted, when attempting to determine the Veteran's range of motion of the thoracolumbar spine, "The [V]eteran is likely giving a submaximal effort with range of motion testing."  See report on page 3.  When addressing pain, the examiner wrote, "Pain responses seem out of proportion to that which would be expected even with this [V]eteran's history of severe chronic low back problems."  Id.  He stated there was "pain behavior."  Such notations by a medical professional have caused the Board to question the Veteran's credibility in providing an accurate disability picture as to the severity of his service-connected low back disability.  

Adding to this conclusion is the fact that a second examiner (not the same examiner who conducted the January 2010 examination) made similar, more detailed reports regarding inconsistencies from the Veteran during examination of the thoracolumbar spine.  For example, in the February 2012 VA examination report, the examiner wrote, "The examination yielded unreliable/inconsistent results in this examiner's opinion.  The [V]eteran's subjective complaints during the examination appeared, to this examiner, out of proportion to objective exam findings.  The [V]eteran was noted to display poor effort during examination in this examiner's opinion."  The examiner provided a more detailed explanation for this conclusion, which was as follows, in part:

In this examiner's opinion, motor strength testing was unreliable, therefore the strength listed on worksheet is placed there just to be able to close the worksheet [worksheet cannot close without blanks checked].  While [V]eteran during exam stated he was unable to lift his right leg [or move his right foot or right knee, or move any muscle for that matter] while sitting on the exam table, he was noted in the next instance to lift it naturally about 5 inches off the table when he was taking off his right knee brace, and also when he was pointing out to examiner his right big toe claiming he had a bunion, and also at the end of the exam [[V]eteran asked for his brother to come into the room to help with dressing] when the examiner placed [V]eteran's toes into sock but deliberately left the room to let [V]eteran put the rest of the sock on and noted while leaving the room that [V]eteran was lifting the right leg pretty high in the air to finish dressing himself, which he was able to do, including the socks, shorts, right knee brace, lumbar corset.  Examiner did not note any objective evidence of acute distress afterwards.  It is also scientifically impossible to get up from sitting or walk without at least anti-gravity strength in the hip/leg muscles, and [V]eteran was able to walk.  Veteran moved his [left lower extremity] more than the [right lower extremity] during the exam, but with sub-maximal effort, in examiner's opinion.  

Although there is a report in the other medical notes regarding weakness and atrophy, examiner today [[greater than] 30 years experience dealing with back & neuromuscular problems] did not see objective evidence of pathological/neurogenic muscle atrophy.  Measurement of the thighs was 49 c[entimeters] bilaterally, calves 39 c[entimeters] on right, 38 c[entimeters] on left, commensurate with [V]eteran's size and body build....

The problem in this case is that while imaging shows actual abnormalities, there is so much overlay and inconsistencies in the clinical exam that it is difficult to separate the objective abnormalities from the stated symptoms. . . .

See report on pages 8-9.  

As a result of these reports by two medical professionals in response to evaluating the Veteran's service-connected disability, the Board will accord significantly lessened or no probative value to the Veteran's report of symptoms and/or the clinical findings, depending on the facts.  The Board will explain its reasons for finding lessened probative value versus no probative value, as the facts are addressed.  

The Board is aware that the Veteran has submitted articles regarding malingering and people with chronic pain.  One of the studies noted that there was no reliable method for detecting malingering with the chronic pain patients and that claims by professionals that such a determination can be made should be viewed with caution.  The other study addressed the ability to determine sincerity of effort when performing muscle testing.  In the January 2010 examination report, the examiner specifically found that not only was the Veteran giving submaximal effort with range of motion testing but also that the Veteran's pain responses seemed out of proportion with that which would be expected even with the Veteran's history of severe, chronic low back problems.  While the Board reviewed the January 2010 examination report with caution, the February 2012 examiner drew similar conclusions and provided a detailed explanation for her conclusions.  In the February 2012 report, the examiner provided detailed facts upon which she based her finding that the Veteran's allegations were not credible.  For example, she noted that the Veteran reported he was unable to lift his right leg or move his right foot or right knee; however, she noted that the Veteran was able to lift his right leg 5 inches off the table when he was taking off his right knee brace.  She further noted that the Veteran lifted his right leg "pretty high in the air to finish dressing himself."  Thus, her conclusions on the Veteran's behavior during the examination were based upon the Veteran providing facts that were inconsistent with what she personally observed.  It is one thing to claim that someone is not cooperating during an examination; it is another thing to report behavior the patient exhibited that contradicted earlier statements made by the patient, which is what the February 2012 examiner did.  It must be noted that the examiner reported she had greater than 30 years of experience in evaluating back and neuromuscular problems.  It would appear that her experience would assist in her making an accurate conclusion as to whether the Veteran was providing truthful statements during the examination.  

The Board finds that the preponderance of the credible and reliable evidence is against an evaluation in excess of 20 percent for lumbosacral strain throughout the appeal period.  The credible evidence does not show forward thoracolumbar flexion to less than 31 degrees, or favorable ankylosis of the thoracolumbar spine to warrant a 40 percent evaluation.  For example, in February 2008, the examiner wrote that the Veteran had 50 degrees of flexion with no loss of additional motion following repetitive use.  There was no abnormal curvature of the spine, muscle tone was normal, and there was no atrophy.  The examiner reported the Veteran had extension of 10 degrees, bilateral lateral bending of 25 degrees, and bilateral rotation of 30 degrees.  The combined range of motion at that time of the thoracolumbar spine was 170 degrees.  The examiner noted that in none of the motions was there an additional loss of motion following repetitive use.  Thus, both the flexion of 50 degrees and the combined range of motion of 170 degrees fall squarely into the 20 percent evaluation and is evidence against entitlement to a 40 percent evaluation.  The examiner made a specific finding that there was no ankylosis of the thoracolumbar spine.  
The Board is aware that in a May 2008 private physical therapy report, the examiner described the Veteran's flexion as "fingers to mid-thigh (30 degrees)."  See May 14, 2008, record.  Flexion to 30 degrees falls under the 40 percent evaluation; however, the Board finds that such report of motion is accorded lessened probative value, as there is no indication that such report was the result of the examiner using a goniometer.  In fact, it would seem that the examiner did not use a goniometer, as he based the 30 degrees on the fact that the Veteran was able to have is fingers go to mid thigh.  In other words, if he was using a goniometer, he would likely not have reported where the Veteran's fingers fell on his legs. Here, the examiner was justifying the degree of flexion based on where the Veteran's fingers fell on his legs.  VA examiners are told to use goniometers when reporting ranges of motion.  See 38 C.F.R. § 4.46 (2012).  Based on the presumption of regularity, the Board finds that the VA examiners who reported ranges of motion used a goniometer.  Thus, the Board accords more probative value to the ranges of motion from VA professionals, which credible ranges do not meet the criteria for a 40 percent evaluation than to the one-time report by a private physical therapist that estimated the Veteran's flexion to be 30 degrees because the Veteran's fingers went to mid-thigh.  

On this note, there is an April 2008 physical therapy record that shows the Veteran was able to flex so that his fingers were above his knees.  This would mean that he had better flexion than he did in May 2008, as his fingers went to mid thigh in May 2008, which is higher than above the knee.  This would likely mean that his flexion was better than 30 degrees and further supports a finding that no more than a 20 percent evaluation is warranted.

The October 2009 VA examiner was unable to test the Veteran's range of motion because the Veteran reported that his back was in the process of fusing.  The examiner determined that testing the range of motion at that time would not have been appropriate.  See report on page 3.  The January 2010 examiner reported the Veteran's flexion as 10 degrees, but then noted that the Veteran had likely provided submaximal effort during the examination.  Thus, the Board will accord such range of motion no probative value as a result of the examiner noting that the Veteran was likely not providing a genuine effort during this part of the examination.  Lastly, in the February 2012 VA examination report, the examiner reported the Veteran had 60 degrees of flexion and a combined range of motion of 205 degrees (examiner was told to use a goniometer).  These ranges of motion do not meet the criteria for a 40 percent evaluation and, in fact, fall squarely into the 20 percent evaluation.

The Board is aware that the Veteran has pain in his back, which pain is contemplated by the 20 percent evaluation.  The Veteran has complained of pain and numbness in his lower extremities due to his back disability, and is in receipt of separate evaluations for each lower extremity (40 percent for the right lower extremity and 20 percent for the left lower extremity).  In the February 2008 VA examination report, the examiner found there was no additional loss of motion on repetitive use of all the motions (flexion, extension, lateral flexion, and rotation).  Prior to October 2009, he had a combined evaluation for the back and lower extremities of 30 percent.  As of October 2009, he had a combined evaluation of 50 percent.  As of January 30, 2010, he had a combined evaluation of 70 percent.  In the January 2010 VA examination report, the examiner found there was no additional limitation due to painful motion, fatigue, weakness, or incoordination following repetitive motion.  In the February 2012 VA examination report, the examiner found there was no additional functional loss and/or functional impairment of the thoracolumbar spine after repetitive use.  In addition, the Veteran has not reported additional loss of range of motion due to flare-ups.  Based on the pain the Veteran experiences in his back and the conclusions by medical professionals that there is no additional functional loss after repetitive motion, the Board finds that no more than a 20 percent evaluation is warranted throughout the appeal period.

The Board is aware that in the January 2010 VA examination report, the examiner noted the Veteran had a "significant disability."  As of the date of the January 2010 VA examination, the Veteran had a combined evaluation of 70 percent (20 percent for the thoracolumbar spine disability, 40 percent for the right lower extremity, and 20 percent for the left lower extremity), and a 70 percent evaluation is indicative of a significant disability.  The January 2010 examiner noted that the Veteran had atrophy; however, the Board accords such finding lessened probative value for two reasons.  One, VA regulations indicate that, "Muscle atrophy must also be accurately measured and reported."  38 C.F.R. § 4.46.  The January 2010 VA examiner did not measure the atrophy to which he was referring; rather, he just reported the Veteran had atrophy in the lower extremities.  However, when the Veteran underwent the February 2012 VA examination, that examiner not only acknowledged the January 2010 examiner's report of atrophy, she refuted it by reporting the measurements in centimeters of the Veteran's lower extremities, which he found demonstrated no atrophy.  Thus, the Board has accorded more probative value to the February 2012 VA examiner's clinical findings of no atrophy than the January 2010's report of atrophy.  

The Veteran has reported severe pain in his back throughout the appeal.  The evaluations under Diagnostic Code 5237 contemplate pain.  See General Rating Formula for Diseases and Injuries of the Spine (including with or without symptoms of pain, stiffness, or aching).  Additionally, to the extent that the Veteran has alleged severe back pain and the disuse of his lower extremities, the Board accords such statements significantly lessened probative value as a result of the January 2010 and February 2012 VA examiners finding that the Veteran was not cooperating during the examination and exaggerated his symptoms.  Such reports by medical professional have damaged the Veteran's credibility.

The February 2012 VA examiner provided a detailed rationale for why she found the Veteran's behavior during the examination to lack credibility.  She not only reported what she personally witnessed, but she substantiated the lack of atrophy with specific measurements.  The examiner noted that she had greater than 30 years' experience in evaluating back and neuromuscular problems.  The Board has no reason to question this examiner's conclusions that the Veteran essentially did not cooperate during the examination in providing an accurate picture of his low back disability.  

In an August 2012 letter from the Veteran, he described the February 2012 examination as being "a very thorough exam."  See statement.  He expressed a belief that the clinical findings of a combined range of motion of 205 degrees to be indicative that the wrong ranges were reported or that they were for someone other than the Veteran.  Id.  It is clear from the February 2012 VA examination report that the clinical findings are those of the Veteran's and not someone else.  Thus, the Board finds that the February 2012 VA examination is adequate for rating purposes and specifically addresses the Veteran's ranges of motion on that day.

The Board has not applied the criteria for evaluating intervertebral disc syndrome, see 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2012), that is based upon incapacitating episodes, as the Veteran has denied having such episodes that are prescribed by a medical professional.  See January 2010 VA examination report ("He denies any incapacitating episodes in the past 12 months in which he was prescribed bed rest by a physician with the exception of his spinal surgery and the ensuing recovery thereafter) and February 2012 VA examination report ("Has the Veteran had any incapacitating episodes over the past 12 months due to [intervertebral disc syndrome]?"  Answer, "No.").  

The Veteran has a scar from the April 2009 surgery; however, the evidence shows that the scar is well healed and does not have symptoms, such as being tender and painful or unstable.  For example, in the October 2009 VA examination report, the examiner wrote the scar was well healed.  In the February 2012 VA examination report, the examiner wrote that the scar was not painful and/or unstable and did not have a total area of 39 square centimeters.  The Veteran has not reported any symptoms associated with the residual scar.  Thus, there is no basis to award a separate compensable evaluation for the residual scar.

Finally, there is no evidence that the manifestations of the Veteran's service-connected lumbar spine disability are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  The credible symptoms documented in the claims file are fully contemplated under the 20 percent evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  The 20 percent evaluation contemplates limitation of flexion of between 31 and 60 degrees and a combined range of motion of up to 120 degrees.  The Veteran's flexion and combined range of motion has consistently fallen into these ranges of motion as described above.  In other words, the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Accordingly, the schedular evaluation is not inadequate and referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Accordingly, in view of the denial of entitlement to an increased evaluation, the Board finds no basis upon which to predicate assignment of "staged" ratings pursuant to Hart, supra, as the evidence does not show that a higher rating is warranted for any distinct period(s) of time.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

II.  Duties to Notify & Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided the Veteran with notice of all of this information in January 2008.

As to duty to assist, VA obtained VA treatment records, private medical records identified by the Veteran, and provided the Veteran with several VA examinations during the appeal.  The Board remanded this claim in December 2011 to provide the Veteran with an examination in connection with his claims.  The Board is remanding the claim for an earlier effective date for the award of a TDIU because the February 2012 examiner did not answer the question the Board asked, which will be explained in more detail below.  However, the Board finds that the VA examination addressed the information requested by the Board as to the claim for increase for the back.  For example, the Board requested that the examiner should provide range of motion testing and should address whether there was additional functional loss upon repetitive testing.  All of this was done in the February 2012 VA examination report and sufficient information was provided to allow the Board to render an informed determination.

The Board had also requested that VA obtain any records from the Social Security Administration (SSA), for the Veteran to identify health care providers who had treated him for his back, and then following the examination, to readjudicate the claim.  The RO did all of these actions.  As to the SSA records, that agency responded that there were no records.  The Veteran confirmed this in a July 2012 letter, wherein he told VA he had not applied for SSA benefits because he was unaware that he could.  He wrote, however, that he now had submitted a claim but felt that these records had "nothing to do with my VA appeal disability claim except for establishing the Date of Onset of disability."  See letter.  The Board does not find that a remand is warranted to obtain these records.  The Veteran has claimed that the records are not relevant, and the Board accepts that these records would not be pertinent to the issue decided on appeal.

The Board concludes there was substantial compliance with the December 2011 remand as to the claim for increase for the lumbar spine disability.  

The Board concludes VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


ORDER

Entitlement to an evaluation in excess of 20 percent for lumbosacral strain, status post laminectomies, is denied.


REMAND

The Board finds that additional development is warranted before the Board can decide the issues of entitlement to an effective date earlier than January 30, 2010, for the award of a TDIU.

In the December 2011 remand, the Board noted that in the January 2010 VA examination report, the examiner wrote that in his medical opinion, "[The Veteran] remains incapable of physical or sedentary employment at this time."  See page 5 (italics added by Board in remand).  Thus, the Board found that the January 2010 examiner suggested the Veteran had become incapable of employment prior to the date of the VA examination.  Id.  Thus, after having the Veteran examined in connection with his claim for increase, the Board asked the examiner to "review the claims file, including documents pertaining to the Veteran's April 21, 2009 back surgery, and ascertain the date on which the Veteran first became unemployable as a result of his service-connected disabilities."

In the February 2012 VA examination report, the examiner wrote the following, in part, in response to the above question:

Regarding when [V]eteran actually became unemployable, the same difficulty applies-subjective claims and objective data.  Veteran believes he should be declared unemployable from April 2009 rather than 2010.  Although a period of rest would be expected after back surgery, once the site heals sedentary activity would not generally be contraindicated.  The 11-26-10 PC note stated: "...He had degenerative joint disease.  Pain is constant but is able to function...."  i.e., about 10 months after unemployability was granted [V]eteran was still function[,] which therefore seems to examiner that the 1-30-2010 date is more than reasonable/generous.  Based on examiner's experience, [V]eteran's back condition should not preclude gainful sedentary occupations, even if he is unable to return to dentistry.

See page 9.

The Board finds it is unclear what the examiner was saying in the examination report.  She acknowledged that the Veteran would need a period of rest following the April 2009 surgery, but does not indicate for how long.  The Veteran was awarded a temporary total rating under 38 C.F.R. § 4.30 from April 21, 2009, to June 30, 2009, for convalescence following the surgery.  Additionally, it was unclear as to whether the examiner was stating whether the Veteran was able to do sedentary work between June 30, 2009, to January 30, 2010.  She wrote that "sedentary activity would not generally be contraindicated," which would be a general statement as opposed to how it would apply in this case.  Thus, the Board is remanding this claim for clarification of the opinion.  The Veteran need not be examined.  

Additionally, it appears that the RO missed a notice of disagreement regarding the effective date for the award of the 20 percent evaluation right lower extremity radiculopathy.  In a November 2009 rating decision, the RO granted an increased rating of 20 percent for right lower extremity radiculopathy, effective October 3, 2009.  See rating decision.  In a statement from the Veteran, dated January 4, 2010, he wrote, "I disagree with the assigned rating (20%) and the effective date (October 3, 2009) of the award for my right leg radiculopathy."  See statement.  When the RO issued a statement of the case in August 2010, it addressed only the issue involving a rating higher than 20 percent.  Thus, the claim for an earlier effective date for the award of a 20 percent rating for right lower extremity radiculopathy must be remanded for the RO to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999) (Court held where a notice of disagreement is filed but statement of the case has not been issued, Board must remand the claim so that statement of the case may be issued).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should refer the claims file to the examiner who conducted the February 2012 VA examination (JLT, M.D.) and ask her to review the claims file again.  The examiner should be informed of the following facts:

* You provided a VA examination for this Veteran on February 3, 2012.

* The Veteran is service connected for lumbosacral strain.

* On April 21, 2009, the Veteran underwent L2, L3, L4, L5 laminectomies with bilateral foraminotomy from L2 to L5 and posterolateral arthrodesis at L2, L3, L4 and L5, bilaterally.  See Operative Report tabbed in green on the left side with applicable month and year.  

* VA awarded the Veteran a temporary 100 percent evaluation from April 21, 2009, to June 30, 2009, based upon the Veteran needing a period of convalescence following the surgery.  See August 2009 rating decision tabbed in blue on the left side with the applicable month and year.

* In a January 30, 2010, VA examination report, the examiner made a finding that the Veteran "remains incapable of physical or sedentary employment at this time."  See report (3 pages) tabbed on the left in yellow with the applicable month and year (bold added).  

* In a September 2010 rating decision, the RO granted individual unemployability as of January 30, 2010, which is the date of the VA examination wherein the examiner made the above quoted conclusion.  See decision tabbed on the left in blue with the applicable month and year.

* In December 2011, the Board found that the examiner's finding that the Veteran "remains" incapable of physical or sedentary employment at this time implied that the examiner found the Veteran was incapable of physical or sedentary employment prior to the date of the VA examination (January 30, 2010).  Thus, it remanded the claim and asked you to "review the claims file, including documents pertaining to the Veteran's April 21, 2009 back surgery, and ascertain the date on which the Veteran first became unemployable as a result of his service-connected disabilities."  See Board remand tabbed on the left in white with the applicable month and year on pages 6-7.

* You examined the Veteran in February 2012.  There, you wrote the following, in part:  "Regarding when [V]eteran actually became unemployable, the same difficulty applies-subjective claims and objective data.  Veteran believes he should be declared unemployable from April 2009 rather than 2010.  Although a period of rest would be expected after back surgery, once the site heals sedentary activity would not generally be contraindicated.  The 11-26-10 PC note stated: "...He had degenerative joint disease.  Pain is constant but is able to function...."  i.e., about 10 months after unemployability was granted [V]eteran was still function[,] which therefore seems to examiner that the 1-30-2010 date is more than reasonable/generous.  Based on examiner's experience, [V]eteran's back condition should not preclude gainful sedentary occupations, even if he is unable to return to dentistry.  See VA examination report tabbed on the left with the applicable month and year on page 9.  

* Individual unemployability is defined as the claimant being unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

* Prior to January 30, 2010, the Veteran was service connected for the following disabilities: 
(i) Lumbosacral strain, status post laminectomies 
(ii) Right lower extremity radiculopathy
(iii) Left lower extremity radiculopathy 

Please answer the following questions:

(i) Between July 1, 2009, and January 30, 2010, was the Veteran at least as likely as not (50 percent probability or higher) unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, taking into consideration his work experience and educational background?  

(ii) If the Veteran's service-connected disabilities do not singly or cumulatively render him unemployable during that time period, the examiner should report the type or types of employment in which the Veteran would have been capable of engaging with his current service-connected disabilities, given his skill set and educational background (medical degree in dentistry).

The examiner must provide a complete rationale for any stated opinion.

2.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand. The examination report should be returned to the examiner if deficient in any manner.

3.  The AMC/RO should issue to the Veteran a statement of the case as to the claim of entitlement to an effective date earlier than October 3, 2009, for the award of a 20 percent rating for right lower extremity radiculopathy.  The AMC/RO should advise the Veteran of the time period in which to perfect an appeal. If, and only if, he perfects an appeal as to this matter, should the claim be returned to the Board for further consideration.

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then, re-adjudicate the issue of entitlement to an effective date earlier than January 30, 2010, for the award of a TDIU.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


